                                Case 19-15056            Doc 20       Filed 05/03/19            Page 1 of 2
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 19-15056-TJC
Jeffrey Douglas Rathell, SR                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-1                  User: mrybczyns                    Page 1 of 1                          Date Rcvd: May 01, 2019
                                      Form ID: pdfparty                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db             +Jeffrey Douglas Rathell, SR,   29432 Buckingham Drive,   Cordova, MD 21625-2873

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
               +E-mail/Text: ustpregion04.gb.ecf@usdoj.gov May 01 2019 20:50:21     Office of the US Trustee,
                 6305 Ivy Lane, Ste 600,   Greenbelt MD 20770-6305
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 30, 2019 at the address(es) listed below:
              L. Jeanette Rice   riceesq@att.net, riceesq10@gmail.com,jamierice22@yahoo.com,
               ricelr66670@notify.bestcase.com,tonii.waddy@walshbecker.com
              Monique D. Almy   malmytrustee@crowell.com, cbest@crowell.com,malmy@ecf.axosfs.com
                                                                                            TOTAL: 2
Entered: April 30th, 2019
                             Case 19-15056      Doc 20    Filed 05/03/19       Page 2 of 2
Signed: April 30th, 2019

SO ORDERED
Deadline: May 6, 2019




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                    In re:   Case No.: 19−15056 − TJC      Chapter: 7

Jeffrey Douglas Rathell SR
Debtor

                             NOTICE AND ORDER EXTENDING TIME TO FILE
                            STATEMENT OF FINANCIAL AFFAIRS, SCHEDULES,
                              STATEMENT OF CURRENT MONTHLY INCOME
                                   AND MEANS TEST CALCULATION
                                         (for individual debtor)

The Debtor's motion to extend the filing date having been considered, it is, by the United States Bankruptcy Court for
the District of Maryland,

ORDERED, that the time within which the Debtor shall file the Statement of Financial Affairs, Schedules,
Statement of Current Monthly Income, and Means Test Calculation is extended to the date designated above;
and it is further

ORDERED, that when filing the above documents, the Debtor must certify that service of a copy has been made on
the Chapter 7 trustee; and
DEBTOR IS HEREBY NOTIFIED that failure to complete the required filings within the extended time allowed by
this Order may result in dismissal of this case.


cc:    Debtor
       Attorney for Debtor − L. Jeanette Rice
       Case Trustee − Monique D. Almy

       U.S. Trustee

                                                   End of Order
22x03 (rev. 03/28/2016) − mrybczynski
